Title: From Thomas Jefferson to Christopher Smith, 7 January 1802
From: Jefferson, Thomas
To: Smith, Christopher


          
            Sir
            Washington. Jan. 7. 1802
          
          I have this day remitted to messrs. Gibson & Jefferson in Richmond a sum of money, of which they are desired to hold four hundred and seventy three dollars thirty three cents subject to your order or to that of mr Bullock as you permitted me. this letter being presented to them will have the effect of an order although they were desired to make paiment without it, should yourself or mr Bullock in the mean time have directed it to be called for. accept my best wishes and respects.
          
            Th: Jefferson
          
        